UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6884



CHARLES RAY CARTER,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA DE-
PARTMENT OF CORRECTIONS; COLIE RUSHTON, Warden
of McCormick Correctional Institution; CHARLIE
CONDON, Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-00-2179-6-20AK)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Ray Carter, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, S. Creighton Waters, OFFICE OF THE AT-
TORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Ray Carter seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   Carter v. South Carolina, No. CA-00-2179-6-

20AK (D.S.C. Apr. 30, 2001).   We deny the motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2